DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A. Figs. 1-3; directed to an attachment structure with a frame
B. Figs. 4A and 4B directed to an absorbent material screen printed, 3D printed or transferred directly onto a textile layer
C. Fig. 5 directed to a structure in which the absorbent material is positioned within an aperture of a frame
D. Fig. 6 is directed to an attachment structure with a single aperture;
E. Fig. 7, 8A, 8B, 9, and 10 directed to a thermoelectric module in a radial configuration with circular pods;
F. Figs. 11-13 directed to a thermoelectric module incorporated with a textile material; 
G. Figs. 16A and 16B directed an attachment structure without a dimensionally stable frame;
H. Fig. 17A-17C directed to a thermoelectric module with ridges and different shapes;
I. Fig. 18A and 18B directed to devices arranged in a linear arrangement;
J. Figs. 18C and 18D directed to devices configured in an auxetic pattern;


The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species A depicts a structure with radial openings with absorbent material that is attached to textile with no device which is not present in species B (printed absorbent material), C (absorbent material within the apertures), D (single aperture frame), E (includes a thermoelectric device), F (thermoelectric device), G (no dimensionally stable frame), H (various shaped modules), I (linear shaped module), J (auxetic module), K (apparel with thermoelectric modules). Species B depicts an absorbent material printed onto a textile layer which is not present is Species A (separately formed absorbent material), C (absorbent material within the apertures), D (single aperture frame), E (includes a thermoelectric device), F (thermoelectric device), G (no dimensionally stable frame), H (various shaped modules), I (linear shaped module), J (auxetic module), K (apparel with thermoelectric modules). Species C depicts a structure in which the absorbent material is within an aperture of a frame which is not found in Species A (absorbent material not in apertures), B (absorbent material not in apertures), D (single aperture frame), E (includes a thermoelectric device), F (thermoelectric device), G (no dimensionally stable frame), H (various shaped modules), I (linear shaped module), J (auxetic module), K (apparel with thermoelectric modules). Species D depicts a frame with a single aperture which is not found in Species A (multiple apertures), B (multiple apertures), C (absorbent material within the apertures), E (includes a thermoelectric device), F (thermoelectric device), G 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	No telephone call was made due to the complexity of the restriction requirement. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732